Opinion for the Court filed PER CURIAM.
PER CURIAM.
No. 96-3083 presents the threshold question whether the filing-fee provisions of the Prison Litigation Reform Act of 1995 (“PLRA”) apply to proceedings under 28 U.S.C. § 2255. No. 96-5200 presents the same question with respect to 28 U.S.C. § 2254. We publish this opinion in order to express agreement with our sister circuits, which have uniformly held the PLRA inapplicable to such proceedings. See Smith v. Angelone, 111 F.3d 1126, 1129-31 (4th Cir.1997); Anderson v. Singletary, 111 F.3d 801 (11th Cir.1997); United States v. Simmonds, 111 F.3d 737, 742-45 (10th Cir.1997); Naddi v. Hill, 106 F.3d 275, 277 (9th Cir.1997); United States v. Cole, 101 F.3d 1076, 1077 (5th Cir.1996); Santana v. United States, 98 F.3d 752, 755-56 (3d Cir.1996); Martin v. United States, 96 F.3d 853, 855-56 (7th Cir.1996); Reyes v. Keane, 90 F.3d 676, 678 (2d Cir.1996).
We need not publish the disposition of the merits of appellants’ appeals, which will issue in separate orders.